DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because “for carrying a” (l. 2) is unclear and should be amended to read  - - for carrying out a - -.
Claim 20 is objected to because “the position” and “the velocity” lack antecedent basis in the claims.
Claim 22 is objected to because “of a at” (l. 3) should be amended to read  - - of at - -.
Claim 24 is objected to because “a upper portion” (l. 3) should be amended to read  - - an upper portion.
Claim 27 is objected to the following informalities:
“the protrusions” (l. 6) lacks antecedent basis in the claims as only a single protrusion has been previously recited.
“protrusion extend” (second to last line) should be amended to read  - - protrusion extends - -.
Claim 28 is objected to because the language “spaced each other” (last line) is unclear and it is suggested the phrase is amended to read  - - spaced apart from each other - -.
Claim 29 is objected to for the following informalities:
 “the drive means” (l. 2) lacks antecedent basis in the claims. It is noted that a drive means is previously recited in claim 19.
It is unclear whether the “first or second operative position” (last line) refers to the first position and second position recited in claim 27, from which claim 29 depends. If Applicant intends the terms to refer to the same positions, it is suggested that the one of the terms be used throughout the claims.
Claim 31 is objected to because “falling” (¶ 3) is grammatically unclear and should be amended to read  - - to fall - -.
Claim 32 is objected to for the following informalities:
 “being calculate” (second to last line) is unclear and should be amended to read  - - being calculated - -.
It is unclear what the phrase “in function of the velocity” is intended to mean. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and the corresponding structure is/are: “electronic control unit” (claims 22 and 23) – electronic unit that comprises memorizing means and elaboration means configured to store and elaborate data.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 22 and 23 contain the claim limitation “electronic control unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe any structure that performs the claimed function, beyond a “memorizing and elaboration means” (¶ [0046]). It is unclear whether a memorizing and elaboration means describes a software program, a computer processor, or both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-24, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig (US 2017/0176308 A1) in view of Fu et al. (CN 203148797 U).
Regarding claim 17, Konig discloses a falling-object test assembly (fig. 1), the assembly being configured to releasably carry a test ball (7) above a predefined distance (H) above an object (20) and defining a closed path (inside hollow structure 1) for the test ball (7) from its housing position (at releasing member 17) to the object (20), the assembly comprising: handling means (2) configured to assume a first condition for allowing the passage of the test ball (7) through the closed path when the ball (7) passes through the closed path in a first direction (retaining member 2 assumes a first condition for allowing passage of ball 7 through the closed path inside hollow structure 1 when ball 7 passes through hollow structure 1 in a downward direction; fig. 4) and to assume a second condition for locking and holding the test ball (7) within the closed path once the test ball (7) passes again through the closed path in a second direction opposite to the first direction (retaining member 2 assumes a second condition for locking and holding ball 7 within hollow structure 1 once ball 7 passes again into hollow structure 1 in an upward direction; fig. 5 and ¶ [0032]).
Regarding claims 18-21, Konig discloses wherein the handling means (2) is a mechanical handling means (retaining member 2 may be mechanical; ¶ [0028]); further comprising a drive means (4) configured to operate the handling means (2) from the first condition (open condition; fig. 4) to the second condition (actuator 4 operates retaining member 2 from an open condition to a closed condition; figs. 4 and 5); further comprising a measure means (sensor) configured to detect at least one of the position and the velocity of the test ball (7) along the closed path (a sensor of trigger 6 detects at least a position of ball 7; ¶ [0032]); wherein the measure means comprises a laser detector (the sensor may be a laser sensor; ¶ [0034]).
Regarding claims 22-24 and 26, Konig discloses further comprising an electronic control unit configured to control the handling means (2) to pass from the first condition (fig. 4) to the second condition (fig. 5) in function of a at least one of a predefined position and velocity of the test ball (trigger 6 is an electronic unit that sends a signal to actuator 4 to moving retaining member 2 from an open position to a closed position in response to a predefined position of ball 7 when it reenters hollow structure 1; ¶ [0032]); wherein the electronic control unit (6) is connected to the drive means (4) and comprises a memorizing and elaboration means (trigger 6 may include a sensor and a means of sending a signal to actuator 4 and is interpreted as a memorizing and elaboration means; ¶ [0032]) configured to receive data related to at least one of the velocity and position of the test ball (7) and control the drive means (4) in function of the at least one of the velocity and position of the test ball (trigger 6 receives data from a sensor of at least a position of ball 7 inside hollow structure 1; ¶ [0032]); a upper portion (including inlet end 11; fig. 1) configured to be carried by an external carrying structure (22) and comprising releasably housing means (17) for releasably housing the test ball (releasing member 17 releasably houses ball 7); an intermediate portion (center portion of hollow structure 1) carried by a movable manner connection to the upper portion and defining the closed path (hollow structure 1 is movable at least with respect to releasing member 17 of the upper portion and defines the closed path; fig. 1); and a lower portion (lower portion of hollow structure 1 and retaining member 2), carried by the intermediate portion, the lower portion comprising the handling means (2); wherein the intermediate portion comprises vertical members (at least hollow structure 1 and actuator 4 are vertical members; fig. 4) and transversal members (at least an arm attaching hollow structure 1 to actuator 4 and elongated window 15 are horizontal members) fixedly connected to the plurality of vertical members (1 and 4), the vertical and transversal members defining the closed path (hollow structure 1, elongated window 15, and actuator 4 define the closed path of ball 7; figs. 1 and 4), the closed path being cylindrical (hollow structure 4 has a cylindrical cross-section; fig. 4) and extending vertically coaxial to an axis and having an inner diameter greater than a diameter of the test ball (¶ [0026]).
Regarding claims 31 and 32, Konig discloses a method for carrying out a test of an object, the method comprising: positioning a test ball (7) at a predefined distance (H) above the wall in an assembly (fig. 1) according to any of the preceding claims; allowing the test ball (7) falling in a first direction along a closed path defined by the assembly (ball 7 falls downward in a closed path inside hollow structure 1); and locking and handling the test ball (7) in the assembly once test ball (7) passes again in the closed path in a second direction opposite to the first direction, and once test ball reaches at least one of a predefined velocity and position (when ball 7 passes again into hollow structure 1 but in an upward direction, retaining member 2 locks and handles ball 7 within hollow structure 1 ¶ [0032]); wherein the predefined velocity is a zero m/s velocity and the predefined position is a maximum height of the test ball (7), the maximum height being calculate by an electronic control unit (6) in function of the velocity of an impact of the test ball on a roof (once ball 7 has reentered hollow structure 1 and reached a maximum height, ball 7 is then locked by retaining member 2; ¶ [0034]).
Although Konig discloses the falling-object test assembly may be used to test any material with a drop-ball testing standard, it is silent on using the test assembly to carry out a falling-object protective structures test on the wall of a cab of a heavy vehicle. 
However, Fu et al. teaches a falling-object protective structures (FOPS) test assembly for carrying a FOPS test of a wall of a cab of a heavy vehicle (40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Konig to perform a FOPS test on a heavy vehicle as taught by Fu et al. to provide a reliable testing apparatus to ensure the safety of human operators in a heavy vehicle. 
Regarding claim 25, Konig in view of Fu et al. disclose the invention as set forth above.
Although Konig and Fu et al. are silent  on an elastic means between the upper portion and the intermediate portion of the test assembly, it is well known in the art of measuring and testing devices to utilize an elastic means to open and close a release member.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Konig in view of Fu et al. to provide some elastic means to the release member (releasing member 17 of Konig) to ensure the member moves reliably between holding and releasing positions. In modifying the releasing member of Konig in view of Fu et al. with an elastic means, one of ordinary skill would have known that the elastic means would be positioned between the upper and intermediate portions of the test assembly.

Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “the lock element comprising a main portion realizing the movable manner connection with the members and a protrusion, the lock element being sized so as to assume a first position with respect to the members in which the protrusions do not extend into the closed path and a second position in which the protrusion extend into the closed path to cooperate to contact the test ball” in combination with the remaining claim elements as recited in claims 27-30. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Layotte et al. (US 4,505,362) is cited for its disclosure of an impact testing device that prevents multiple bounces of a mass (figs. 1 and 2).
R.B. Lewis (US 1,901,460) is cited for disclosing a drop testing machine that automatically catches the testing weight after each rebound (p. 1, ll. 45-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852